Citation Nr: 0518090	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a right knee 
disability. The notice of disagreement was received in 
November 1998, a statement of the case was issued in February 
1999, and a substantive appeal was received in March 1999. 
The veteran testified at a Board hearing at the RO in June 
2001.

In a September 2001 decision, the Board reopened the 
veteran's claim based on new and material evidence, and 
remanded the issue for further development.  In November 
2002, the veteran testified at a Board hearing at the RO 
before a Veterans Law Judge (then known as a Board Member) 
who was different than the one who presided over the Board 
hearing at the RO in June 2001.  

In a panel decision, the Board denied the veteran's claim in 
February 2003.  The Veterans Law Judge who presided over the 
hearing and decided the February 2003 decision has since 
retired.

In April 2004, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the February 2003 decision and 
remanded this case to the Board for further adjudication. 

In August 2004, the Board remanded this case in accordance 
with CAVC's mandate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2005, the Board notified the veteran that the Veterans 
Law Judge who presided over the November 2002 hearing has 
recently retired from the Board.  The Board essentially 
advised the veteran that, in a case like this, he has the 
option to request another hearing.

The veteran responded in June 2005 that he would like another 
hearing before a Veterans Law Judge at the RO.  In compliance 
with the request, the RO should schedule a hearing before a 
Veterans Law Judge at the RO at the earliest possible date.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
sitting at the RO as soon as it is 
practicable.  All correspondence 
pertaining to this matter should be 
associated with the claims folder. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to comply with due process 
requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


